DETAILED ACTION
1.	This communication is in response to the Application filed on 12/23/2020. Claims 1-19 are pending and have been examined.
Allowable Subject Matter
2. 	Claims 3-9, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
However, the applicant must clarify several ambiguous or confusing limitation terms recited in these claims including for Claim 3 (distribution, subranges, domain, attention range), Claim 4 (a statistical value of the second scores, which are included in the attention range, as the correction score) and Claim 8 (an index value representing a variation of a plurality of the second scores). Also, for Claim 9, see the Examiner’s Note in Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3. 	Claim 19 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter. Based on consideration of all of the relevant factors with respect to the claimed invention as a whole, the claim is held to claim a computer program or software per se. It is noted that a computer program (software, code, instruction, or module) per se, does not fall within any of the four statutory classes and is not eligible for patent protection under 35 USC 101 (see "interim examination instructions for evaluating subject matter eligibility under 35 USC 101” effected on 
Claim Rejections - 35 USC § 103
4.	Claims 1-2, 10-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yantomo, et al. (US 20050027528; hereinafter YANTOMO) in view of Hemert (EP0191531A2; hereinafter HEMERT).
As per claim 1, YANTOMO (Title: Method for improving speaker identification by determining usable speech) discloses “An information processing (YANTOMO, Title) apparatus comprising: 
a first computing unit that computes a first score representing a degree of similarity 5between input sound data and registrant sound data which is sound data of a registrant (YANTOMO, [Abstract], Degraded speech is preprocessed in a speaker identification (SID) process to produce SID usable and SID unusable segments. Features are extracted and analyzed so as to produce a matrix of optimum classifiers for the detection of SID usable and SID unusable speech segments. Optimum classifiers possess a minimum distance from a speaker model <read on ‘similarity score’ and ‘registrant sound data’>. A decision tree based upon fixed thresholds indicates the presence of a speech feature in a given speech segment); 
a second computing unit that [ segments the input sound data in a time direction so as to divide the input sound data into a plurality of pieces of segmented sound data ] and computes a second score representing a degree of similarity between the segmented sound data and the registrant sound data for each of the plurality of pieces of segmented sound data (YANTOMO, [Abstract], Optimum classifiers possess a minimum distance similarity score’ and ‘registrant sound data’> .. usable speech segments are extracted <read on ‘segments the input sound data’> for further processing);
10a first determination unit that determines whether a number speakers of sound included in the input sound data is one or multiple, using at least the second score (YANTOMO, [Abstract], Degraded speech is preprocessed in a speaker identification (SID) process to produce SID usable and SID unusable segments .. usable speech segments are extracted for further processing. Such further processing of co-channel speech may include speaker identification where a segment-by-segment decision <read on ‘using at least the second score’> is made on each usable speech segment to determine whether they correspond to speaker #1 or speaker #2 <read on one or multiple speakers>); and 
a second determination unit that determines whether the input sound data includes sound of the registrant, based on the first score, the second scores, and a determination result obtained by the first determination unit (YANTOMO, [Abstract], Features are extracted and analyzed so as to produce a matrix of optimum classifiers for the detection of SID usable and SID unusable speech segments. Optimum classifiers possess a minimum distance from a speaker model <read on ‘determines whether the input sound data includes sound of the registrant’>. Examiner’s Note: it appears that given ‘the second scores’ which already determine speaker identity for each and every segment of speech, it is unnecessary to have ‘the first score’ and ‘a determination result obtained by the first determination unit’ to ‘determine whether the input sound data includes sound of the registrant.’ The applicant is requested to clarify this limitation).”  
segments the input sound data in a time direction so as to divide the input sound data into a plurality of pieces of segmented sound data ..” However, the limitation is taught by HEMERT (Title: A method and an arrangement for the segmentation of speech).
In the same field of endeavor, HEMERT teaches: [Abstract] “In the method for the segmentation of speech an acoustic speech signal is converted into N signals S,(f), each signal pertaining to a time interval i of N successive time intervals (1≤i≤N).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of HEMERT in the system taught by YANTOMO for speech segmentation to determine speaker identity in each speech segment.
As per claim 2 (dependent on claim 1), YANTOMO in view of HEMERT further discloses “wherein when it is determined that there are a plurality of speakers of the sound included in the input sound data, the second determination unit computes a correction score using at least the second score, and compares the computed correction score with a threshold value to 20determine whether the input sound data includes the sound of the registrant (YANTOMO, [Abstract], speaker identification where a segment-by-segment decision is made on each usable speech segment to determine whether they correspond to speaker #1 or speaker #2. Examiner’s Note: it is unclear if the ‘correction score’ is the computed ‘segment score’ or a new score relative to the ‘second score’ for each speech segment); and when it is determined that there is only one speaker of the sound included in the input sound data, the second determination unit compares the first score with a threshold value to determine whether the input sound data includes the sound of the registrant (YANTOMO, [Abstract], Optimum classifiers possess a minimum distance from a speaker model <read on ‘first score’ and ‘threshold’>).” 
Claims 10-11 and 19 (similar in scope to claims 1-2 and 1) are rejected under the same rationale as applied above for claims 1-2 and 1.
  				Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	1/10/2022

Primary Examiner, Art Unit 2659